Exhibit 10.1
 
Stock Repurchase Option and Severance Agreement
 
This Stock Repurchase Option and Severance Agreement (this "Agreement"), entered
into as of August 14, 2013, sets forth the terms of the agreement by and between
U.S. Rare Earths, Inc. (the "Company") and Daniel McGroarty (McGroarty)
regarding McGroarty 's resignation from the Company, the granting by McGroarty
to the Company of certain options to repurchase certain shares of Company common
stock owned by McGroarty, and the mutual release by the parties hereto of claims
and their agreement not to sue.
 
WHEREAS, McGroarty was employed by and served as the President of the Company
from January 1, 2012 until his resignation from the Company, effective July 31,
2013. From December 15, 2010 through June 28, 2013, McGroarty also served as a
Director of the Company, and of its predecessor, Colorado Rare Earths, Inc.
 
WHEREAS, McGroarty currently owns nine hundred thousand (900,000) shares of the
Company's common stock (the "Stock"); and
 
WHEREAS , McGroarty and the Company previously executed a Repurchase Option and
Escrow Agreement, a copy of which is attached hereto as Exhibit A (the "Prior
Agreement") for the repurchase by the Company of one hundred thousand (100,000)
shares of the Stock owned by the McGroarty, for a purchase price of one dollar
($1.00) per share; and
 
WHEREAS, pursuant to and in accordance with the terms of the Prior Agreement,
McGroarty has delivered to the Escrow Agent a certificate representing one
hundred thousand (100,000) shares of the aforementioned  Stock; and
 
WHEREAS, McGroarty and the Company have agreed that the  Company  will
consummate the purchase of the aforementioned one hundred thousand (100,000)
shares of the Stock pursuant to the terms of the Prior Agreement, with payment
to be made by the Company to McGroarty no later than September 30, 2013; and
 
WHEREAS, McGroarty and the Company have agreed that McGroarty will sell a put
option to the Company, for a payment by the Company to McGroarty of $40,000,
pursuant to which the Company shall have a right to repurchase an additional
eight hundred thousand (800,000) shares of the Stock owned by McGroarty, on the
terms and conditions set forth in this Agreement and as provided in more detail
in the Second Repurchase Option and Escrow Agreement attached hereto as Exhibit
B (the ''Second Option Agreement"); and
 
WHEREAS, McGroarty and the Company have agreed that the Company shall pay
McGroarty $60,000 as settlement of any and all claims by McGroarty for back pay
and compensation for services provided.
 
NOW, THEREFORE, in view of the foregoing and for good and valuable
consideration, including but not limited to, the mutual release of claims by the
parties hereto, and intending to be legally bound hereby, the Company and
McGroarty agree as follows:
 
1. Stock Repurchase  and Call Option
 
(a) The Company agrees to repurchase from McGroarty the one hundred thousand
(100,000) shares of Stock previously placed in Escrow pursuant to the  Prior
Agreement, and to pay McGroarty one hundred thousand dollars ($100,000) for said
shares on or before September 30, 2013. The repurchase of and payment for said
shares shall be governed by and in accordance with the terms of the Prior
Agreement, which is incorporated in the Agreement.
 
(b) Simultaneously with the execution of this Agreement, the Company and
McGroarty shall execute the Second Option Agreement with an expiration date of
April  30, 2014, for the repurchase by the Company of eight hundred thousand
(800,000) shares of the Stock owned by the McGroarty, for a purchase price of
one dollar ($1.00) per share. The repurchase of and payment for said shares
shall be governed by and in accordance with the Second Option Agreement.
 
(c) On the Effective Date of the Agreement, the Company shall pay McGroarty
forty thousand dollars ($40,000), as payment for the grant of the Second
Repurchase Option. The Company shall make such payment by electronic funds
transfer, pursuant to written instructions to be provided by McGroarty.
 
 
1

--------------------------------------------------------------------------------

 
 
(d) Upon receipt of both the $40,000 wire transfer described in paragraph l(c)
above, and the $60,000 wire transfer described in paragraph 2(a) below,
McGroarty shall immediately deliver to the Escrow Agent identified in the Second
Option Agreement a certificate or certificates representing eight hundred
thousand (800,000) shares of the Stock, to be held in accordance with the terms
and conditions of the Second Option Agreement.
 
(f) Should the Company not exercise its option to repurchase some or all eight
hundred thousand (800,000) shares on or before April 30, 2014, said shares shall
be promptly returned to McGroarty pursuant to the terms of the Second Option
Agreement. The Company agrees to take all necessary steps, except where
otherwise prohibited by law, to direct and enable the transfer agent to lift any
restrictive legends remaining on said share certificates.
 
2.  Back-Pay and Compensation
 
(a) On the Effective Date of the Agreement, the Company  shall  pay McGroarty
sixty thousand dollars ($60,000) as settlement of any and all claims by
McGroarty for back pay and compensation for services previously provided by
McGroarty to the Company. The Company shall make such payment by electronic
funds transfer, pursuant to written instructions to be provided by McGroarty.
 
3.  Covenants.
 
(a) Confidentiality of this Agreement.  McGroarty will keep this Agreement and
its terms strictly confidential and will not disclose this information to any
third party (including any past, present, or future employees of the Company)
other than McGroarty's accountant, legal representative, and immediate family
who also agree to keep this matter strictly confidential except as directed by
court order or order of any other regulatory body having the authority to
require  such  disclosure.    The  terms  of
this  Agreement  may  be  disclosed  in an arbitration to enforce the terms as
provided in Paragraph 8. Nothing in this paragraph shall restrict McGroarty's
ability to make any disclosures to the Company's escrow agent to effectuate the
terms of this Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(b) Mutual Non-Disparagement. Neither McGroarty nor The Company, or its
officers, directors or representatives, will directly or indirectly, make any
negative comments or disparaging remarks, in writing, orally, or electronically,
about the other party or its products, services or activities, as the case may
be, or with regard to any of the other party's officers or directors. Nothing in
this paragraph shall be interpreted to restrict the rights and/or obligations of
McGroarty, or the officers or agents of The Company to testify truthfully in any
forum, enforce the other parties' obligations under this Agreement, and/or to
contact, provide information to, and/or cooperate with any government agency or
commission.
 
4. Mutual   Release. The Company and McGroarty hereby mutually release and
discharge the other party, it or his heirs and executors, predecessor and
successor companies (by merger or otherwise), insurers, subsidiaries,
affiliates, and assigns, together with the Company's present and past officers,
attorneys, directors, and employees, from any and all suits, causes of action,
complaints, obligations, demands, appeals, or claims of any kind, whether in law
or in equity, direct or indirect, known or unknown, which either The Company or
McGroarty ever had, now have, or may have, with regard to the other party,
arising out of or relating to any matter, thing or event occurring up to and
including the date of this Agreement.


5. Claims. The Company and McGroarty both understand and agree that, except to
the extent arising from the terms of this Agreement, or as may be provided for
under the terms of the governing documents relating to any employee benefit
plans in which McGroarty has participated, this release includes, without
limitation, any claims either The Company or McGroarty may have that arise out
of or are related to the employment relationship between McGroarty and The
Company or the termination of that employment relationship, including, but not
limited to:


(a) any and all claims for wages and benefits including, without limitation,
salary, stock, commissions, royalties, license fees, health and welfare
benefits, severance pay, vacation pay, and bonuses; any and  all claims for
wrongful discharge and breach of contract whether express or implied, and any
and all claims using any exception to at-will employment, and implied covenants
of good faith and fair dealing;


(b) any and all claims for alleged employment discrimination on the basis of
age, race, color, religion, sex, national origin, veteran status, disability
and/or handicap, and any and all claims for violation of any federal state or
local statute, ordinance, judicial precedent or executive order, including, but
not limited to, claims under the following statutes: Title VII of the Civil
Rights Act of 1964, 42 U.S.C.  §2000e et seg. the Civil Rights Act of 1866, 42
U.S.C. §1981, the Age Discrimination  in Employment  Act,. as amended, 29 U.S.C
§621. the Older Workers Benefit Protection Act, 29 U.S.C. §626(f), the Americans
with Disabilities Act, 42 U.S.C. §12101 et seq., the Employee Retirement Income
Security Act of 1974, as amended, the Family and Medical Leave Act, state labor
laws, federal and state wage payment laws, or any comparable  statute;
 
 
 
3

--------------------------------------------------------------------------------

 
 
(c) any and all claims under any federal state or local law for any damages or
benefits, including, but not limited to, unemployment compensation or employee
benefits;


(d) any and all claims in tort (including, but not limited, to any claims for
misrepresentation, defamation, interference with contract or prospective
economic advantage, intentional or negligent infliction of emotional distress,
duress, loss of consortium, invasion of privacy, and negligence);


(e) any and all claims for attorneys' fees and costs; and


(g)
any  and  all  other  claims   for  damages,   including   compensatory   and
punitive damages.
 
6. No Admission. This Agreement represents a full complete and binding
compromise of claims and shall not be construed as an admission by either the
Company or McGroarty of any liability or of any contention or allegation made by
any other party.
 
7. References. In general when responding to requests related to McGroarty's
future employment or references for McGroarty, The Company will provide only
information regarding McGroarty's  employment  start date,
termination  date,  salary, and job  titles. If McGroarty requests additional
information related to future employment or references, The Company hereby
agrees to  provide  only such truthful  and  accurate  information  mutually
acceptable to McGroarty and The Company.  Any such requests should be directed
to the Chief Executive Officer of The Company.
 
8.
Governing   Law.  Arbitration:  Jurisdiction   and  Venue.  This  Agreement  shall  be
governed by and construed in accordance with the laws of the state of New York,
other than the choice of law provisions thereof. Any disputes arising under this
Agreement shall be subject to binding arbitration  under  the  rules  of the
American  Arbitration  Association  for  employment disputes. Subject to the
duty to arbitrate, any action to enforce or construe this Agreement shall be
exclusively initiated in any federal or state court of competent jurisdiction in
the state of New York, and the parties consent to the personal jurisdiction of
these courts. The Parties agree that, should either party be  found  by a court
of law, arbitrator, or other  adjudicative  body to  have violated this
Agreement,  the breaching  party shall be required  to pay the reasonable
attorneys' fees and costs expended by the other party in seeking to enforce this
Agreement.


9. Entire Agreement. This Agreement represents the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
negotiations, representation, agreements or general releases between the
parties, either written or oral. The Company has made no promises to McGroarty,
and owes no payments or monies of any kind to McGroarty, except as specified in
this Agreement or as may be provided for under the terms of any employee benefit
plan in which the Employee participates or has participated. This Agreement may
be amended only by written instrument designated as an amendment to this
Agreement and executed by the parties hereto.
 
10. Severability. Nothing in this Agreement is intended to violate any law or
shall be interpreted to violate any law. If any paragraph or part or subpart of
any paragraph in this Agreement or the application thereof is construed to be
overbroad and/or unenforceable, then the arbitrator or court making such
determination shall have the authority to narrow the paragraph or part or
subpart of the paragraph as necessary to make it enforceable and the paragraph
or part or subpart of the paragraph shall then be enforceable in its/their
narrowed form. Moreover, each paragraph or part or subpart of each paragraph in
this Agreement is independent of and severable (separate) from each other. In
the event that any paragraph or part or subpart of any paragraph in this
Agreement is determined to be legally invalid or unenforceable by an arbitrator
or court and is not modified by an arbitrator or court to be enforceable, the
affected paragraph or part or subpart of such paragraph shall be stricken from
the Agreement, and the remaining paragraphs or parts or subparts of such
paragraphs of this Agreement shall remain in full, force and effect.
 
 
4

--------------------------------------------------------------------------------

 
 
11. Waiver. The failure or delay by either party to enforce performance by the
other party of any provision of this Agreement or to exercise any right under
this Agreement will not be construed as a waiver of that party's right to assert
or rely upon any provision of this Agreement or any such right in that or any
other instance. Any waiver of any provision hereof shall be limited to the
specific circumstances to which it applies and will not be construed as a waiver
of any other provision hereof or of the same provision with respect to any other
circumstances.
 
12. Headings. The headings contained in this Agreement are for convenience of
reference only and are not intended, and shall not be construed, to modify,
define, limit, or expand the intent of the parties as expressed in this
Agreement, and they shall not affect the meaning or interpretation of this
Agreement.
 
13. Covenant Not to Sue.  Except as described below, McGroarty and the Company
agree and covenant not to file any suit, charge, or complaint against the other
Party in any court or administrative agency, with regard to any claim, demand,
liability or obligation arising out of McGroarty's employment and/or other
service with The Company, or the   cessation of McGroarty's employment and/or
other service with The Company. The parties further represent that no claims,
complaints, charges, or other proceedings are pending in any court,
administrative agency, commission or other forum relating directly or indirectly
to McGroarty's employment and/or other service with, or separation from, The
Company. Nothing in this Agreement shall be construed to prohibit McGroarty from
filing a charge with the Equal  Employment Opportunity Commission
(''Commission") or other federal, state, or local  agency or participating in
any investigation or proceeding conducted by such administrative agencies.
However, McGroarty is waiving any claim McGroarty may have to receive monetary
damages in connection with any Commission or other agency proceeding concerning
matters covered by this Agreement.
 
14. Counterparts/Facsimile  and  Electronic  Copies. The parties agree to
accept  signed faxes or electronic versions in lieu of originals for the purpose
of concluding  this  Agreement This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument
 
15. No Pending Claims. McGroarty expressly represents that McGroarty has not, to
date, filed a lawsuit or initiated any administrative proceeding against The
Company, and that McGroarty has not, to date, assigned any claim against The
Company to any other person or entity.
 
16. Acknowledgment of Consideration. The Parties acknowledge that, in return for
executing this Agreement, the Parties are each receiving consideration to which
he and it would not otherwise be entitled.
 
 
 
5

--------------------------------------------------------------------------------

 
 
17. Consultation  with  Attorney and Acceptance  Period.  McGroarty is hereby
advised by The Company, and acknowledges that McGroarty has been so advised in
writing, to consult independent legal counsel of McGroarty's choice before
signing this Agreement.    McGroarty further acknowledges that he has had the
opportunity to consult independent legal  counsel of McGroarty's choosing and to
consider the terms of this Agreement for a period of twenty-one (21) days. If
McGroarty should execute this Agreement, it should be executed and the original
executed document returned to the Chief Executive Officer of The Company.
McGroarty additionally acknowledges that he has carefully read this Agreement in
its entirety, has had an adequate opportunity to consider it and to consult with
independent counsel of his choice, and has had answered to his satisfaction all
questions McGroarty had regarding the Agreement. McGroarty further acknowledges
that he understands all of the: terms of this Agreement its significance, that
he knowingly and voluntarily assents to all the terms and conditions contained
therein, and that McGroarty is signing the Agreement voluntarily and of his own
:free will.
 
18. Revocation. This Agreement shall not become effective until the eighth (8th)
day following McGroarty's signing this Agreement (the "Effective Date") and
McGroarty may at any time prior to the Effective Date revoke this Agreement by
delivering  to the Chief Executive Officer of The Company a written notice of
revocation so that he receives it on or before 5:00 pm on the seventh (7•') day
following McGroarty's signing this Agreement. In the event that McGroarty
revokes this Agreement prior to the eighth (8th) day after its execution, the
Agreement, and the promises contained in it, shall automatically be null and
void. If the last day of the revocation period falls on a Saturday, Sunday or
holiday, the last day of the revocation period will be deemed to be the next
business day.
 
19. Notices. All notices must be in writing. McGroarty's notices to The Company
must be addressed to The Company to the attention of the Chief Executive
Officer. The Company notices to McGroarty will be mailed or delivered to
McGroarty's last home address provided to The Company in writing.
 
20. Signing Authority. The Company, and the individual signing on its behalf,
expressly warrant that the undersigned individual has the right, power, legal
capacity, and authority to enter into this Agreement on behalf of The Company
and to bind The Company.
 
21. Signatures. The parties to this Agreement each acknowledge that the terms of
this Agreement are contractual that they are acting of their own: free will,
that they have had a sufficient opportunity to read and review the terms of this
Agreement, that they are voluntarily entering into this Agreement with full
knowledge of its respective provisions and effects, and that they have
voluntarily caused the execution of this Agreement as of the day and year set
forth below.


 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, The Company and McGroarty have caused this Agreement to be
executed as of the date first set forth above.



 
U.S. RARE EARTHS, INC.
           
By:
/s/ Kevin Cassidy       CEO              
DANIEL MCGROARTY
     
/s/ Daniel McGroarty
         


 
7

--------------------------------------------------------------------------------